Citation Nr: 1001685	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2000 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of 
that hearing has been incorporated into the record.  This 
matter was previously before the Board in September 2007 at 
which time it was remanded for further development.


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of PTSD which 
has been attributed to in-service stressors.

2.  There is credible, supporting evidence that the claimed 
in-service stressors occurred.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the appellant as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the Veteran as to this issue is being granted by this 
decision of the Board.  The RO will have the opportunity to 
address the issues of the appropriate disability rating and 
effective date of the award at the time it implements the 
Board's decision.  See Dingess, supra.  At this time, any 
defect is harmless error.

II.  Facts

The Veteran's service personnel record (DD Form 214) shows 
that his tour of duty included service in Iraq from November 
14, 2003, to April 1, 2004, and he served with HHT 1/10 CAV 
SQDN 4ID FC.  His primary specialty was that of a health care 
specialist.  

The Veteran's service treatment records are devoid of any 
psychiatric complaints or treatment.  

A VA outpatient record in January 2005 reflects a diagnosis 
of PTSD.  This record also notes that the Veteran complained 
of nightmares and flashbacks related to his war experience. 

In January 2005, the Veteran filed a claim of entitlement to 
service connection for PTSD.  He stated that he had not been 
treated for this in service, but believed that the military 
was a factor.  

On file is a February 2005 VA outpatient record noting that 
the Veteran served as a medic in Kosovo in 2001 and in Iraq 
from 2003 to 2004.  It also notes that the Veteran witnessed 
fighting at times and went without a shower for two weeks.  
He was diagnosed as having PTSD.  Stressors included "memory 
of his friends who were injure[d] and hurt experiencing 
blackouts on Iraqi times."    

During a VA psychiatric examination in March 2005, the 
Veteran reported that he had been a medic in Kosovo and had 
to take care of wounded soldiers.  He said that in Iraq, he 
had to go on several convoy missions and came under attack 
several times.  He further said that he saw people getting 
injured by artilleries and had to treat an injured friend.  
He added that he faced mortar attacks just before leaving the 
base to come back to the United States.  He was noted as not 
reporting personality stressors.  He denied receiving any 
regular psychiatric treatment in the past and had no history 
of suicidal behavior or history of violent behavior.  
Regarding symptomatology, the Veteran asserted having 
nightmares and bad dreams, hypervigilance, and easily 
startled reflex.  He said he had these symptoms at the sound 
of airplanes and was afraid to watch blood on television 
shows.  He reported anxiety and poor sleep.  He said he had 
had these symptoms off and on ever since "he came back."  
He remarked that he was living with his mother and was taking 
an online computer course, but had problems concentrating.  
The examiner remarked that the Veteran had symptoms of PTSD, 
had some problems at work, and was somewhat isolative.  He 
diagnosed the Veteran as having PTSD.  

In March 2005, the RO received a private report from The 
Center For Health Care Services stating that the Veteran had 
been evaluated by Genesis psychiatrist Dr. Faulk in December 
2004 and was diagnosed as having PTSD.  The report goes on to 
state that because of this primary diagnosis, the Veteran was 
deemed ineligible for the Genesis program.

In statements dated in March 2005, the Veteran said that he 
found himself not sleeping and remembering what he went 
through in Iraq.  He also reported that he "would hear 
voices in the back of [hi]s head saying 'get down 
incoming.'"  He also reported that whenever he heard 
helicopters or airplanes over his head he would get out of 
bed and look for somewhere to hide.

In the July 2005 Notice of Disagreement, the Veteran reported 
that he saw people in Iraq injured by artillery fire and had 
come under attack several times.  He also reported having to 
treat an injured friend.  He further asserted that in Kosovo 
he went on convoys and came under fire and treated Kosovo 
people who were hurt by the United States on a near daily 
basis.  He added that an Army Medic Health Care Specialist 
was the same thing as a Medic.

During a Board hearing in June 2007, the Veteran testified 
that his duties as a health care specialist required him to 
do some field work.  In this respect, he reported that on his 
first day in Iraq he had to treat a soldier who injured his 
leg during an attack on their convoy while in route to 
Tikrit.  He also reported having to treat six or seven 
wounded soldiers by himself during his last week in Iraq and 
that one of the soldiers died.  He said that this occurred at 
the base where he initially landed upon his arrival in Iraq 
and is also the base where he left Iraq from.  He said that 
bombs were going off at the time and that he feared for his 
life.  He reported another stressor involving seeing fellow 
solders tease prisoners such as putting hats on them and 
tripping them.  He said his symptoms included sleep 
difficulty and flashbacks.  He denied receiving regular 
psychiatric treatment or taking medication.  

In March 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) verified that on December 
26, 2003, the 1st squadron, 10th Cavalry (1-10CAV) convoy was 
attacked with an Improvised Explosive Devise (IED) near 
Tikrit resulting in two US wounded.  The JSRRC further stated 
that it was unable to verify if the Veteran was in this 
convoy.  The JSRRC also verified that on February 1, 2004, 
Logistical Support Area Anaconda at Balad airbase was 
attacked with seven 107MM rockers four of which failed to 
detonate.  They were noted to have struck the sleeping 
quarters of the 1-10CAV, resulting in one US soldier killed 
and 11 US soldiers wounded, all from the 1-10CAV.

During an August 2009 VA examination, the Veteran reported 
that his duties as a healthcare specialist in Iraq constantly 
put him in dangerous positions with bombs and IEDs going off.  
He said that a couple of his friends had been hit.  One 
stressor he reported occurred two to three weeks before going 
home near Balad.  He said that bombs were constantly going 
off requiring him to constantly go from the bunker to his bed 
and vice versa and that he got very little sleep.  He also 
reported that one or two days prior to leaving, mortars went 
off injuring at least 10 soldiers.  He said that the injuries 
were of varied intensity, but that one soldier had died.  
Other reported stressors involved being in a convoy on the 
first day in Iraq at which time a car tried to detour the 
vehicle behind him so they blew the car up.  Another incident 
involved an NCO being run over by a tank.   The examiner 
noted that the Veteran appeared to have clear PTSD symptoms, 
notably his irritability and verbal outbursts, numbing, 
intrusive thoughts and nightmares, hypervigilance and startle 
response.  He said that these problems had resulted in some 
isolation, numbing and being detached from family members.  
He diagnosed the Veteran as having PTSD, chronic, and opined 
that his PTSD symptoms related directly to his military 
combat experiences as a medic and, thus, were believed to be 
clearly caused by such.  The examiner noted that the Veteran 
remembered being overwhelmed by the people who were sometimes 
seriously wounded who he could not save, being frequently 
exposed to mortar and rocket attacks, and always being keyed 
up and having difficulty sleeping, and fearing for his life.  
He stated that these problems led to the Veteran's 
postmilitary PTSD diagnosis. 

III.  Analysis

Pertinent Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Discussion

In regard to the first requirement for establishing 
entitlement to service connection for PTSD, i.e., medical 
evidence diagnosing PTSD, the record supports this diagnosis.  
The evidence includes VA outpatient records dated in 2005, VA 
examination reports in March 2005 and August 2009, and a 
private report from The Center for Health Care Services 
received in March 2005.  These records all reflect diagnoses 
of PTSD.  Thus, as there is no disputing that the veteran has 
PTSD, the first requirement necessary to establish 
entitlement to service connection for PTSD has been met.

With respect to the second requirement, the Veteran's 
military occupational specialty (MOS) of a health care 
specialist is a noncombatant position.  Thus, the facts do 
not show that the Veteran engaged in combat with the enemy.  
Consequently, his alleged stressors must be corroborated by 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The alleged stressors as shown in the facts above primarily 
pertain to the Veteran's assigned duty in Iraq.  
Specifically, the Veteran asserts that he was constantly put 
in dangerous situations in Iraq while performing his duties 
as a health care specialist both at the base and on convoys, 
and was exposed to mortar and IED attacks.  He also said he 
witnessed and treated the injured, some of whom were his 
friends

In regard to the Veteran's stressors, the JSRRC was able to 
verify that the Veteran's assigned unit was attacked on a 
convoy with an IED near Tikrit resulting in two US wounded.  
The JSRRC also verified that on February 1, 2004, Logistical 
Support Area Anaconda at Balad airbase was attacked with 
seven 107MM rockers (four of which failed to detonate).  They 
struck the sleeping quarters of the 1-10CAV, resulting in one 
US soldier killed and 11 US soldiers, wounded, all from the 
1-10CAV.

The above-noted verified stressors are consistent with facts, 
dates and circumstances of the Veteran's alleged stressors 
regarding his duty in Iraq.  Moreover, there is no evidence 
that contradicts the Veteran's assertions.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  Thus, although the JSRRC was 
not able to confirm the Veteran's actual presence on the 
convoy to Tikrit in December 2003 that came under attack with 
an IED causing injuries to fellow soldiers, the fact that the 
Veteran was stationed with the unit at the time of the attack 
is sufficient evidence to find that he was present on such 
convoy.  See Suozzi v, Brown, 10 Vet. App. 307, 311 (1997) (a 
stressor need not be corroborated in every detail).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (1992).   

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the evidence of 
record sufficiently corroborates the Veteran's claimed 
stressors.  38 C.F.R. § 3.102.

Having determined that the Veteran's stressors have been 
sufficiently verified, the third and last requirement to 
consider is whether there is medical evidence of a link 
between current symptoms and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this regard, there is the medical 
opinion rendered in August 2009 by a VA examiner who stated 
that the Veteran's PTSD symptoms were directly related to his 
military combat experiences as a medic and were thus believed 
to be clearly caused by such.  He specifically referred to 
the verified stressor of being frequently exposed to mortar 
and rocket attacks, as well as the undisputed stressors of 
being overwhelmed by the people who were sometimes seriously 
wounded who he could not save, always being keyed up, having 
difficulty sleeping, and fearing for his life.  

In view of the foregoing, the Board finds that the remaining 
criterion for establishing service connection for PTSD - a 
medical nexus between the verified stressors and the 
Veteran's symptomatology - has been satisfied.  38 C.F.R. 
§§ 3.102, 3.304(f).  Accordingly, the evidence warrants the 
grant of service connection for PTSD.





ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


